                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 SEAN JENKINS,                                     *
                                                   *
                Plaintiff,                         *
                                                   *
                v.                                 *             C.A. No. 18-12359-ADB
                                                   *
 CAPTAIN SPAULDING, et al.,                        *
                                                   *
                Defendants.                        *
                                                   *

                                              ORDER

BURROUGHS, D.J.

       On November 9, 2018, pro se plaintiff Sean Jenkins, a civilly committed person in

custody at FMC Devens, Massachusetts, filed a complaint seeking “at least $10 million to be

given to [plaintiff] and [plaintiff wants] to be released back to Puerto Rico where [he] can live in

peace and be left alone.” See Complaint (“Compl.”), Dkt. No. 1. At that time, the action was

randomly assigned to Magistrate Judge Kelley pursuant to the Court's Program for Random

Assignment of Civil Cases to Magistrate Judges. See Notice of Case Assignment, Dkt. No. 4.

       By Memorandum and Order dated February 22, 2019, plaintiff was ordered to file an

amended complaint because his original complaint failed to comply with the pleading

requirements of the Federal Rules of Civil Procedure. See Dkt. No. 7. The Memorandum and

Order stated that Jenkins’ failure to comply within thirty-five days would result in the dismissal

of this action. Id. To date, Jenkins has not responded and the time to do so has expired.

       On April 9, 2019, the action was reassigned to the undersigned. See Notice of Case

Assignment, Dkt. No. 8. It is a long-established principle that this Court has the authority to

dismiss an action sua sponte for a party’s failure to prosecute his action and his failure to follow
the court's orders. Fed. R. Civ. P. 41(b). Here, dismissal is appropriate because without

plaintiff’s active participation, the court cannot effect the advancement of the case to a resolution

on the merits.

       Accordingly, for the failure to comply with the February 22, 2019 Memorandum and

Order, this action is hereby dismissed without prejudice.

       SO ORDERED.

April 9, 2019                                                 /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                  2
